Citation Nr: 0605842	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  99-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial rating for a seizure 
disorder, rated 0 percent from September 13, 1969, 10 percent 
from February 21, 1974, and 20 percent from September 28, 
1998. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



FINDINGS OF FACT

1.  On a facts found basis, there is competent evidence of 1 
major seizure within the year prior to September 13, 1969.

2.  On a facts found basis, the veteran had predominantly 
minor seizures that occurred no more frequently than monthly 
from March 14, 1997. 

3.  On a facts found basis, the veteran's seizure disorder is 
manifested by at least two major seizures in the past year 
from February 28, 2003.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for a 
seizure disorder have been met from September 13, 1969.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.124a, Diagnostic Codes 8910, 8911 (1969).

2.  The criteria for an initial rating of 20 percent for a 
seizure disorder have been met from March 14, 1997.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.124a, Diagnostic Codes 8910, 8911 (2005).

3.  The criteria for an initial rating of 40 percent for a 
seizure disorder have been met from February 28, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.124a, Diagnostic Codes 8910, 8911 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of the Department of Veterans Affairs (VA) to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  This appeal is an appeal from an initial 
rating determination, a "downstream" issue, but it would be 
difficult to assert that no additional duty to assist 
obligation existed, since the assistance and notice provided 
prior to the initial determination was well before the VCAA 
duty to notify and assist requirements.  See VAOPGCPREC 8-03.

In any event, the VA Regional Office (RO) decisions in 
September 1998, December 1998 and June 1999, the December 
1998 statement of the case, and the August 1999, March 2004 
and October 2005 supplemental statements of the case apprised 
the veteran of the information and evidence needed to 
substantiate his claim, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in April 2003 and January 2005 letters, the veteran 
was informed of the provisions of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for his seizure disorder and informed him that VA 
would obtain pertinent federal records.  He was informed that 
VA would also make reasonable efforts to obtain any 
identified private medical evidence.  The RO also issued 
other duty to assist correspondence in November 2001, June 
2002 and August 2002.  As such, the Board of Veterans' 
Appeals (Board) finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claims as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the record shows 
that the veteran clearly had the opportunity to effectively 
participate in the development of the claim as reflected in 
the numerous private treatment records he identified that 
were helpful in the initial rating determination that covered 
several decades. 

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the January 2005 
letter had a specific reference on page 2 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied through a single notice to the veteran 
covering all content requirements there is no need to 
elaborate on harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) noting the factors of essential fairness 
of the adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided a VA examination regarding 
his seizures, and the RO obtained extensive VA treatment 
records and private treatment records, as well as records 
from the Social Security Administration (SSA).  The veteran 
also testified at a RO hearing.  The RO sought records from 
many sources but most of the responses indicated no records 
were available.  However, as noted previously an extensive 
record of relevant VA and private treatment was assembled.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfied the directives in the 
April 2001 and December 2004 Board remands and the 
obligations established in the VCAA and is adequate for an 
informed decision of the initial rating on a facts found 
basis.  VA's duty to assist the veteran in the development of 
the claim has been satisfied and the Board will turn to a 
discussion of the issue on the merits.


Analysis

The veteran had active military service from September 1968 
to September 1969.  

In summary, a September 1998 VA RO rating decision granted 
service connection for a seizures disorder on the basis of 
clear and unmistakable error and assigned an initial rating 0 
percent from September 13, 1969, and 10 percent from June 6, 
1995.  The veteran continued the appeal after a December 1998 
RO rating decision granted the initial 10 percent evaluation 
from February 21, 1974, and a June 1999 RO rating decision 
granted an initial 20 percent evaluation from September 28, 
1998.  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §§ 3.400, 4.2 
(2005).  In evaluating the merits of the claim, the Board 
shall consider the factors enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, in all instances, it is expected that disability 
evaluations are coordinated with impairment of function.  
38 C.F.R. § 4.21.

Where amended regulations expressly provide for an effective 
date, and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 


U.S.C.A. § 5110(g) (West 2002).  DeSousa v Gober, 10 Vet. 
App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See 
also VAOPGCPREC 3-2000 and 7-2003.  

The generalized rating formula for major and minor epileptic 
seizures in effect prior to September 9, 1975, provided as 
follows: major seizures more frequent than once a month 100%; 
averaging at least 1 major seizure per month over the last 
year 80%; averaging at least 1 major seizure in 3 months over 
the last year, or more than 10 minor seizures weekly 60%; at 
least 1 major seizure in the last 6 months or 2 in the last 
year, or 5 to 10 minor seizures weekly 30%; at least 1 major 
seizure in the last 2 years, or at least 2 minor seizures in 
the last 6 months, or when continuous medication is shown 
necessary for the control of epilepsy 10%.  In the presence 
of major and minor seizures, rate the predominating type. 

The generalized rating formula for major and minor epileptic 
seizures in effect since September 9, 1975, is as follows: 
averaging at least 1 major seizure per month over the last 
year100%; averaging at least 1 major seizure in 3 months over 
the last year or more than 10 minor seizures weekly 80%; 
averaging at least 1 major seizure in 4 months over the last 
year; or 9-10 minor seizures per week 60%; at least 1 major 
seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly 40%; at least 
1 major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months 20%; a confirmed diagnosis of 
epilepsy with a history of seizures, or when continuous 
medication is shown necessary for the control of epilepsy 
10%.  In the presence of major and minor seizures, rate the 
predominating type.

Both versions of the rating scheme contained the following 
instructional information: epilepsy, grand mal, is to be 
rated under the general rating formula for major seizures. 
Epilepsy, petit mal, is to be rated under the general rating 
formula for minor seizures.   38 C.F.R. § 4.124a; Diagnostic 
Codes 8910, 8911.  Note (1): A major seizure is characterized 
by the generalized tonic-clonic convulsion with 
unconsciousness.  Note (2): A minor seizure consists of a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  The veteran 
is diagnosed with juvenile myoclonic epilepsy and complex 
partial seizure disorder.

The Board finds that for the period prior to March 13, 1997, 
the veteran should receive a 10 percent evaluation based on 
the demonstrated seizure activity.  The service medical 
records describe a major seizure and the veteran's statement 
consistently has been that he had the first seizure in July 
1969.  Thus, there appears no plausible basis to conclude 
that the veteran did not have at least one major seizure in 
the year preceding the effective date for service connection.  
There was no distinction in the regulation as to the 
frequency between 2 a year and 6 month periods, and the 
record does not document more frequent major or minor 
seizures to more nearly approximate a higher rating than 10 
percent on a facts found basis.  For example, private records 
dating from February 1974 note only one minor seizure since 
the seizure he had in the Air Force.  A February 1986 report 
noted no seizures in 10 years on medication, and October 1987 
and January 1990 reports indicate no activity since 1969.  He 
described episodes of shaking in October 1991, but there was 
no further elaboration regarding the frequency of these 
episodes.  Thereafter, clinical record entries in August 1993 
report no seizures and in October 1994 that his seizures were 
controlled.  

The record of private treatment contained a June 1995 report 
from MJM, M.D., noting a history of seizures and use of 
phenobarbital daily and that that the veteran had been 
"seizure free for greater than 20 years".  Although he did 
mention taking extra phenobarbital when he experienced 
"shaking all over" he did not elaborate on the frequency of 
these episodes.   The Board observes that in June 1996 the 
veteran reported increasing his phenobarbital about a month 
earlier when he felt "jerky" in his hands and legs, which 
resolved.  Nor did the contemporaneous lay statements confirm 
any greater frequency of seizure activity than contemplated 
in the 10 percent evaluation.  

The description of seizures and frequency obtained on the VA 
examination late in 1997 is consistent with minor seizures on 
a monthly basis which more nearly approximates the 20 percent 
evaluation.  This is supported in the VA outpatient reports 
for this period that show when he was evaluated in August 
1996 the history was of no seizures since 1969 and well 
controlled on phenobarbital.  Thereafter, the record shows 
four "spells" since the previous visit in February 1997 
with no loss of consciousness being referenced in August 
1997.  In September 1997 it was reported that he had no 
spells since March, and then two spells since August being 
reported in December 1997.  In April 1998, there was a 
reference to one questionable spell since December 1997.  The 
records from RMD, D.O. contain February 1996 and April 1997 
reports that refer to seizures by history and use of 
phenobarbital currently.  There is noting further regarding 
seizure activity in the extensive record of private medical 
treatment through January 1998. 

Thus the disability picture shows a frequency of minor 
seizure activity that more nearly approximates monthly 
occurrences and supports a 20 percent evaluation from March 
14, 1997.  He apparently had several minor seizure episodes 
later in March 1997 and this level of activity was more 
nearly approximated through April 1998.  Thereafter, the 
frequency of minor seizure episodes he reported early in 1999 
as documented in a seizure log does not more nearly 
approximate the criteria for a 40 percent evaluation since 
the weekly frequency is substantially less that the threshold 
of 5 minor seizures weekly, but it did show monthly seizure 
activity for the period reported.  Furthermore, his hearing 
testimony described mild seizures about three times a month 
when he would shake and drop things.  He also reported that 
his SSA disability was based on a back disability (T1-4, 9).  
Indeed, the SSA administrative decision in May 1997 did not 
mention a seizure disorder.  

Finally, the Board concludes that record supports a higher 
initial rating of 40 percent from February 28, 2003, based 
upon the confirmed major seizure activity on the VA 
examination.  The examiner reviewed the veteran's records and 
concluded he likely had two generalized seizures in the past 
year.  The examiner noted the veteran was diagnosed with 
juvenile myoclonic epilepsy.  The VA clinical records 
available to review from February 1999 through December 2002 
were somewhat vague in the description and frequency of 
seizure activity, for example, noting an increase in activity 
in February 1999 and referring to "smaller spells" in July 
2000 and monthly myoclonic "spells" in January 2001.  In 
February 2002, he reported "several seizures" and in 
September 2002 there was a report of a recent nocturnal 
seizure.  An October 2002 clinical record entry referred to a 
seizure since his last visit, without further elaboration.  
No further seizures were noted when he was seen in December 
2002.  The Board is unable to substitute is own 
unsubstantiated medical opinion as to the character and 
frequency of seizures and clearly cannot oppose an examiner's 
informed interpretation of the record of seizure activity, 
which establishes major seizures.  The Board observes the 
examiner did not challenge or question the validity of the 
veteran's reported history of two to three spells a week and 
three "mild" seizures a month, which undoubtedly was 
interpreted as describing minor seizure activity.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Thereafter, the record shows no basis for a higher evaluation 
based upon the reported character and frequency of seizure 
activity.  For example, in June 2003 the veteran reportedly 
informed  the clinician that he "thinks" he had two 
seizures since his last visit (in March 2003) and the report 
noted these were the first since the summer of 2002, 
apparently referring to generalized seizures.  The subsequent 
outpatient reports detail no seizure activity through March 
2004, and in June 2004 his seizures were reported as rare if 
any.  In September 2004 he reportedly had a "few episodes" 
since his last visit.  There was a report of five seizures 
when he was seen in October 2004 that apparently coincided 
with a decrease in his medication.  In February 2005 a 
clinician reported the veteran had no generalized seizures 
but some spells of hand shaking.  In June 2005, it was 
reported that he had no seizures since the previous report 
and these reports show diagnoses of complex partial seizures, 
and juvenile myoclonic epilepsy being questioned.  The record 
of formal treatment refers to some confusion during this 
period regarding the proper taking of his medication and on 
more than one occasion, for example in September 2002 and 
September 2003, a clinician questioned his compliance with 
the medication regimen. 

Supplementing the formal treatment record is a seizure log 
from November 2001 through July 2004 and narrative reports of 
seizure activity through June 2005 which conflict with the 
veteran's statement supporting his claim in March 2004 that 
he had two or three minor seizures a week.  Furthermore, the 
recent seizure log through mid 2005 presents a record of 
activity that conflicts with the seizure history reported to 
clinicians in the contemporaneous outpatient reports. 

The Board believes that the history of activity he provided 
to treating clinicians should be relied on as it was 
undoubtedly meant as an accurate description given to assist 
in the treatment of his seizure disorder.  Furthermore, the 
applicable regulations provide that as to frequency 
competent, consistent lay testimony may be accepted.  See, 
Winsett v. West, 11 Vet. App. 420, 425-26 (1998).  See also  
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), quoting from 
Willis v. Brown, 6 Vet. App. 433, 435 (1994) that the 
operative word "may" in a regulation clearly indicates 
discretion).  See also Malone v. Gober, 10 Vet. App. 539, 544 
(1997) holding that the use of the word "may" connotes 
complete unfettered discretion and noting with approval Corey 
v. Derwinski, 3 Vet. App. 231, 235 (1992) and Scott v. Brown, 
7 Vet. App. 184 (1994) regarding the use of the term "may" 
in 38 C.F.R. § 3.109.  Thus, the Board is not required to 
accept the reported level of seizure activity in recent logs 
as evidence of greater generalized seizure activity as it is 
not consistent with the self-reported history to examiners, 
and a physician has not verified such a frequency of 
generalized seizures, assuming that was the intent of the 
recently submitted information.  See 38 C.F.R. § 4.121.  
Accordingly, the record on a facts found basis does not 
substantiate seizure activity more nearly approximating the 
next higher rating of 60 percent.  38 C.F.R. § 4.7.


ORDER

An initial disability rating of 10 percent for a seizure 
disorder is granted from September 13, 1969, subject to the 
regulations governing the payment of monetary awards.

An initial disability rating of 20 percent for a seizure 
disorder is granted from March 14, 1997, subject to the 
regulations governing the payment of monetary awards.

An initial disability rating of 40 percent for a seizure 
disorder is granted from February 28, 2003, subject to the 
regulations governing the payment of monetary awards. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


